Title: From Thomas Jefferson to Albert Gallatin, 26 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin  
                     
                     Mar. 26. 08.
                  
                  Mr. Madison happening to call on me just now, I consulted him on the subject of Hoffman’s letter. we both think it would be neither just nor expedient that supplies necessary to the existence of the Indians should be cut off from them; and that if no construction of the embargo law will permit the passage of their commerce, and if that law could, & did intend to controul the treaty (the last of which is hardly to be believed) then an amendment should be asked of Congress. I have no copy of the law by me, and indeed am too unwell for very close exercise of the mind. Affectionate salutations.
               